Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on November 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 7,505,775 and US 7,505,776 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see REMARKS, filed November 18, 2021, with respect to claims 1-14 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-14 has been withdrawn. 


Allowable Subject Matter
Claims 1-14 are allowed, and are renumbered claims 1-3, 8-10, 4-7 and 11-14, respectively.


The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 4, the most relevant prior art of record, Kim et al. (US 2005/0265360 A1) in view of Julka et al. (US 2005/0226154 A1), fails to specifically show, disclose, or suggest causing the first base station to transmit a paging message, wherein the paging message includes an action code associated with performing ranging; then causing the first base station to retransmit the paging message if a request message is not received from the mobile station until a next paging listening interval, wherein a predefined paging retry counter is decremented by one every time the paging message is retransmitted; determining that the mobile station is unavailable if the predefined paging retry counter reaches zero; and in response to determining that the mobile station is unavailable for any base station in the same paging group, transmitting a backbone message to indicate that each idle mode list of each base station in the same paging group is to be updated to remove the mobile station.
Kim et al. show and disclose a communication method {a communication apparatus comprising: a memory; and a processor operably coupled to the memory, wherein the processor, when executing program instructions stored in the memory, is configured to} comprising: causing a first base station to transmit, to a mobile station, a first message comprising information on a paging cycle, wherein the first base station is associated with a paging group operatively connected to a plurality of base stations, and wherein each base station in the same paging group maintains an idle-mode list (service base station delivers a paging group ID, paging cycle and paging offset values to the fixed/mobile station through an idle mode response message; an overall region that is handled by a plurality of base stations called a paging group, and the base 
Julka et al. show and disclose determining that the mobile station is unavailable for any base station in the group of base stations (The connection may be dormant; PCF 40 thus starts a timer (T.sub.NETCONN) that it uses to determine whether the targeted mobile station 16 timely responds to the re-activation attempt; If PCF 40 does not receive an indication of successful re-activation of the targeted mobile station 16 
Kim et al. as modified by Julka et al., however, lack the claimed features of transmitting a paging message that includes an action code associated with performing ranging; causing the first base station to retransmit the paging message if a request message is not received from the mobile station until a next paging listening interval, wherein a predefined paging retry counter is decremented by one every time the paging message is retransmitted; determining that the mobile station is unavailable if the predefined paging retry counter reaches zero; and in response to determining that the mobile station is unavailable for any base station in the same paging group, transmitting a backbone message to indicate that each idle mode list of each base station in the same paging group is to be updated to remove the mobile station, therefore these limitations, in conjunction with the other limitations recited in claims 1 and 4, are novel and unobvious over the combination Kim et al. and Julka et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641